Detailed Action
This office action is for US application number 15/580,825 evaluates the claims as filed on December 2, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.

Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Quaid and Fanson teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that claim language being amended to “a first position tracking system” and “as second position tracking system” puts these each in singular form (Remarks p. 11), Examiner notes that it is unclear what Applicant intends by singular form but notes that claim limitations are given their broadest reasonable interpretation (BRI) unless written to invoke interpretation under 35 USC 112f. That is, the phrases “a first position tracking system” and “a second position tracking system” do not claim that either system is only a single system or that there’s only a single structure in these systems or anything that implies ‘single’, ‘only’, etc. under BRI as appears to be state by Applicant. 
With regards to Applicant’s statement that Applicant has scoured the claim language to ensure consistency and clarity throughout (Remarks p. 11), Examiner thanks Applicant for making amendments that improve clarity and consistency of the claims. However, there remain a great deal. As such, Examiner has attempted to at least identify as many of the outstanding issues in understanding the claim scope in this office action.
With regards to Applicant’s argument regarding the rejection in view of Quaid (Remarks p. 12-15), Examiner notes that many of the arguments are not commensurate with the scope of the provided claims. For example, Applicant has cited paragraph 123 of Quaid regarding the device not being intended to move autonomously as the surgeon manipulates the tool 50, i.e. the surgeon maintains control of the operation and only received guidance or assistance from the haptic device 30. Examiner note that no limitations have been provided to differentiate from such a disclosure. As noted in the Remarks, it appears that Applicant intends that “the navigation system is configured to 
the remote operations system capable of performing a variety of functions that include:
implementing or communicating with a navigation system; where the navigation system is capable of navigating or operating using position data 
communicating with a processing device, where the processing device is capable of implementing a modeling system capable of virtually modeling a structure using position data
implementing or communicating with the navigation system; where the navigation system is capable of navigating or operating using position data and capable of using the virtual modeling system to move a structure
Further, claim 43 recites a system capable of use for remote surgical operations, the system comprising:
	a surgical instrument with an arm capable of receiving a structure and capable of insertion into a ‘body’
a first position tracking system capable of tracking position of the surgical instrument in use
a second position tracking system capable of tracking position of the surgical instrument

Thus, claim 43 does not provide a limitation to differentiate the asserted invention from one where the surgeon maintains control of the operation and only receives guidance or assistance. Indeed, phrases identified in Applicant’s specification “configured to guide a surgeon during a surgical procedure “ and “the actuator 150 enables the user, for example a surgeon, to steer the drill arm 101” appear to indicate that Applicant’s system is not autonomous as appears to be argued.
With regards to Applicant’s argument that the navigation system can use the improved tracking to accurately and safely control the surgical instrument as provided in the method description on page 27 lines 14-28 of the specification (Remarks p. 13), Examiner notes that the ability of the disclosed the navigation system to use the improved tracking to accurately and safely control the surgical instrument has not been disputed. Examiner further notes that a method has not been claim and was non-elected by original presentation of the claims. Further, the absence of a mention of the surgeon’s role in the method of page 27 lines 14-28 does not provide support for autonomous control.
With regards to Applicant’s argument that the arm 241 of Quaid is only for tracking bone (paragraph 145 of Quaid) and is therefore not a ‘surgical instrument having an arm configured to receive a tool or load’ and therefore Quaid cannot be relied upon as comparable to an instrument arm ‘configured for insertion into a body’ as such is simply not configured for insertion inside a body (Remarks p. 13-14), Examiner notes that the relevance of the argument that arm portion 241 is only for tracking bone is unclear. As shown in Fig. 8, Quaid element 241 is an arm that holds a femur/long bone, 
With regards to Applicant’s argument that there is no disclosure in Quaid of the claimed first position tracking system for tracking the surgical instrument when inside the body (Remarks p. 14), Examiner notes that Quad discloses that arm portion 33 includes position sensors of the first position tracking system mounted to the arm portion 33 (¶s 116 and 117). Thus, the first position tracking system is capable of tracking the position of surgical instrument arm portion 33 when inside the body or when outside the body as the position being inside or outside of the body does not prevent the disclosed sensors from functioning as the sensors are disclosed to include encoders, resolvers, potentiometers, linear variable differential transformers (LVDTs), tilt sensors, heading (compass) sensors, gravity direction sensors (e.g., accelerometers), magnetic sensors (e.g., magnetoresistive or magnetorestrictive sensors), and/or acoustic sensors (e.g., ultrasound sensors) (¶s 116 and 117).

Claim Objections
Claim(s) 43, 50, and 69 is/are objected to because of the following informalities:  
Claim 43 lines 12-13 should read “the first position tracking system and the second position tracking system are configured to 
Claim 43 lines 20-23 should read “system for facilitating 
Claim 50 lines 3 and 8 should read “the first position tracking system is[[are]] configured to”.
Claim 50 line 5 should read “the second position tracking system is[[are]] configured to”.
Claim 69 line 3 should read “and the surgical instrument [[e]] is movable”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 43, 44, 46-62, 64-75, and 77-80 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 43 is/are unclear with regards to “at least one of the arm or the surgical instrument” in lines 15-16 and the intended difference between the arm and the surgical instrument as line 3 provides that the arm is part of the instrument as well as the intended difference between ‘part’ and the intended unprovided alternative and the ‘part’ of line 13. Examiner is interpreting this as referring to, and suggests amending as, “system for tracking 
Claims 43 is/are unclear with regards to ‘comprises or is/being configured to’ in lines 24 and 25-26. Examiner notes that such is overly broad and does not aid in claim clarity/interpretation. Examiner suggests amending to clarify. If Applicant intends for the related structures to be capable of doing the action or having the structure included after this phrase, please amend as '
Claim(s) 43 is/are unclear with regards to lines 27-30: “at least some or all of the positions” and the intent of specifying ‘some or all’ as such has the same BRI as able to be 
Claim(s) 43 recites/recite the limitation "the virtual model" in line 31.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the navigation system is configured to use [[the]]a virtual model from the virtual modeling system 
Claim(s) 44 is/are unclear with regards to the intended difference between ‘bone drill’ and ‘drill’ and where support can be found for the instrument comprising a bone drill and the arm being capable of receiving a drill bit in line 2 and claim 43 line 9 as there do not appear to be this many structures disclosed. Instead it appears that in Fig. 4 the arm either receives a ‘drill’ or a ‘drill bit’ 112 or that arm 101 and bit 112 form the ‘drill’ and the ‘drill’ is the ‘surgical instrument’. Examiner notes that having multiple names for one structure and a multiplicity of synonyms that mean the same thing often result in unclear claim language, i.e. particularly when the limitations result in multiple being claimed that aren’t disclosed. Thus, Examiner is interpreting this as referring to, and suggests and a tool or load;” in claim 43 line 3, “the arm is configured to receive the at least one tool or load;” in claim 43 line 9, and “wherein the bone drill bit, and the arm is configured for insertion into a bone of the body.” in claim 44.
Claim(s) 46 is/are unclear with regards to “at least one of the segments being selectively reconfigurable relative to one or more other segment” in lines 3 and 4 and if these segments are intended to be in reference to or in addition to the plurality of segments of line 3. Examiner is interpreting this as referring to, and suggests amending as, “at least one of the plurality of segments being selectively reconfigurable relative to one or more other segment of the plurality of segments”.
Claim(s) 46 is/are unclear with regards to “for insertion into at least one of the body or a bone of the body” in lines 5-6 and how it is intended that the ‘body’ differs from the ‘bone’ as, if one interprets ‘body’ as being a human body, then the body includes the bones. Examiner is interpreting this as referring to, and suggests amending as, “for insertion into 
Claim(s) 47 recites/recite the limitation "the one or more first position systems" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 47 is unclear with to what “at least two segments” of line 4 is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “the tracking system comprises  of the arm”.
Claim(s) 47 recites/recite the limitation "the one or more first position systems" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 47 is unclear with to what “a processing device” of line 7 is intended to refer relative to the processing device of claim 43 line 25. Examiner is interpreting this as referring to, and suggests amending as, “the tracking system is[[are]] configured to communicate with [[a]]the processing device”.
Claim(s) 47 is/are unclear with regards to the position of at least one position of one or more parts in line 8 and if antecedence basis is provided for the first ‘position’ and if ‘at least on position’ is intended to refer to or be in addition to the ‘position of one or more parts’ of claim 43 lines 12-13. Claim 47 is further unclear with regards to ‘using the measured relative angle or position’ and antecedent basis support as nothing has been claimed to be measured and to what structure the segments of ‘at least one pair of segments or one or more dimensions of at least one segment’ is intended to refer. Examiner is interpreting broadly and suggests amending to clarify.
Claim(s) 50 recites/recite the limitation "the one or more first position systems" in lines 3 and 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the first position tracking system is[[are]] configured to”.
Claim(s) 50 is/are unclear with regards to “configured to determine or track at least one of a proximal end of the arm or surgical instrument, a reference point, or a part of the surgical instrument or the arm” and the intended difference between the end of  or a reference point
Claim(s) 50 is/are unclear with regards to “configured to determine or track at least one of a distal end of the surgical instrument or the arm relative to at least one of the proximal end of the arm or surgical instrument, the reference point, or the part of the surgical instrument or the arm.” and the intended difference between the end of the arm, the instrument, and the arm in lines 5-7. Examiner is interpreting this as referring to, and suggests amending as, “configured to determine or track at least one of a distal end of the surgical instrument or the arm relative to at least one of the proximal end of the arm 
Claim(s) 51 is/are unclear with regards to “arm that is outside at least one of the body or a bone of the body.” in line 3 and the intent as bone is generally considered part of a human body. Examiner is interpreting broadly and suggests amending to clarify.
Claim(s) 54 is/are unclear with regards to “at least one or two or more radiation or light emitters” in lines 5-6 and the intended difference from “at least one radiation or light emitters” or “one more radiation or light emitters”. Examiner is interpreting broadly and suggests amending to clarify.
Claim(s) 55 recites/recite the limitation "the distance, angle or relative position of each detector" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 55 is/are unclear with regards to “at least one or two or more radiation or light emitters” in line 5 and the intended difference from “at least one radiation or light emitters” or “one more radiation or light emitters”. Examiner is interpreting broadly and suggests amending to clarify.
Claim(s) 55 recites/recite the limitation "the base station" in lines 5 and 6-7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 56 recites/recite the limitation "the base station" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 56 recites/recite the limitation "the tracked units" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 57 recites/recite the limitation "the base station" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 57 recites/recite the limitation "the tracked units" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 58 recites/recite the limitation "the tracked units" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 58 is/are unclear with regards to “the tracked units comprise a tracked unit processor, or the tracked unit processor or a processing device is configured to determine the position of the tracked unit based on the signals emitted by” in line 2-4 and where antecedent basis is provided for the second alternative for ‘the tracked unit processor’ if the processing device is intended to refer to or be in addition to that of claim 43 line 25, what is configured to determine, and antecedent basis for ‘the position of the tracked unit’. 
Claim(s) 58 recites/recite the limitation "the base station" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 58 recites/recite the limitation "the tracked unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 59 recites/recite the limitation "the tracked units" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 60 recites/recite the limitation "the base station" in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 60 is/are unclear with regards to processing device in line 4 if this is intended to refer to or be in addition to that of claim 43 line 25.
Claim(s) 60 recites/recite the limitations "the position of at least one tracked unit".  There is insufficient antecedent basis for this limitation in the claim. Claim 60 is unclear with regards to “at least one tracked unit" in lines 4-5, 6, 7, and 9 and if this is intended to refer to or be in addition to the one or more tracked units of claim 53 line 4 as well as what word is missing with “using based”.
Claim(s) 60 recites/recite the limitation "the radiation or light detector" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 60 recites/recite the limitation "one or more tracked unit processor" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 60 is/are unclear with regards to “the processing device” in line 8 and if this is intended to refer to that of line 4 or claim 43 line 25. Examiner is interpreting broadly and suggests amending to clarify.
Claim(s) 61 is/are unclear with regards to “the processing device” in line 3 and if this is intended to refer to that of claim 60 line 4 or claim 43 line 25 or how such is intended to have antecedent support if the other alternative of claim 60. Examiner is interpreting broadly and suggests amending to clarify.
Claim(s) 61 is/are unclear with regards to if such is further limiting due to the alternative language as the first alternative reiterates the scope of claim 43. Examiner is interpreting this as not further limiting and suggests amending to clarify the intended claim scope from the provided alternatives.
Claim(s) 62 is/are unclear with regards to “the processing device” in line 2 and if this is intended to refer to that of claim 60 line 4 or claim 43 line 25. Examiner is interpreting broadly and suggests amending to clarify.
Claim(s) 64 recites/recite the limitation "the model" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 64 recites/recite the limitation “determined or tracked by the one or more first and second position tracking systems or geometric properties or dimensions…” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim, i.e. it has not been claimed to determine or track.
Claim 64 recites/recite the limitation “the one or more first and second position tracking systems” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 65 recites/recite the limitation "the model" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 68 recites/recite the limitation "the viewing system, display, or man-machine interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 71 recites/recite the limitation “the drilling or milling” in line 3. There is insufficient antecedent basis for this limitation in the claim, i.e. it has not been claimed to drill and mill.
Claim 71 recites/recite the limitation “the virtual model generated and updated by the remote operations system” in line 4. There is insufficient antecedent basis for this limitation in the claim, i.e. it has not been claimed to generate and update.
Claim 71 recites/recite the limitation “determined or tracked by the one or more first and second position tracking systems” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim, i.e. it has not been claimed to determine or track.
Claim 71 recites/recite the limitation “the one or more first and second position tracking systems” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 73 recites/recite the limitation "the model" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 73 is unclear with regards to the missing words in the phrase “obtaining a position of at least part of at least part or all of the arm” in line 3.
Claim 73 recites/recite the limitation “the one or more first and second position tracking systems” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 74 recites/recite the limitation "the virtual models" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim(s) 74 recites/recite the limitation "the optical tracking system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 74 is unclear with regards to “the device” in line 3 and to which such is intended to refer.
Claim(s) 75 recites/recite the limitation "the safe surgical volume boundary" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 77 is unclear with regards to “a processor” in line 3 and if this is intended to refer to or be in addition to “a processing device” of claim 43 line 25.
Claim 78 is unclear with regards to “a processing system” in line 1 and if this is intended to refer to or be in addition to “a processing device” of claim 43 line 25.
Examiner notes that, as detailed above, many terms lack antecedence basis, are unclear, and are overly broad. In spite of the many clarity issues, Examiner has attempted to make the below rejection clear and suggests amendments to clarify the intended scope to facilitate communication and consideration of the intended scope. 
Claim(s) 48, 49, 52, 53, 63, 66, 67, 69, 70, 72, 79, and 80 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43, 44, 46-55, 60-62, 64-75, and 77-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quaid et al. (US 2006/0142657, hereinafter “Quaid”).
As to claims 43, 44, 46-55, 60-62, 64-75, and 77-79, Quaid discloses a remote operations surgical system (10, Fig. 1, ¶s 93, 95, 96, 116, 122, 128, 130, and 145), the remote operations system comprising: a surgical instrument (30) having an arm (33, 241) and a tool or load (35, 50, Fig. 2A, ¶118); and a hybrid position system (40, ¶s 116, 128, 130, and 145) that comprises a first position tracking system (mechanical tracking system of ¶s 116, 128, 130, and 145) and a second position tracking system (optical non-mechanical tracking system of ¶s 116, 130-146), wherein: the arm is selectively capable of being reconfigured (¶113) such that the arm is capable of being steered reconfiguring of the arm (¶113); the arm is capable of receiving the at least one tool or  
claim 44, Quaid discloses that the tool or load that the arm comprises a drill bit (¶118), and the arm is capable of use for insertion into a bone of the body (Figs. 1, 2C, and 8, ¶s 113, 125, 126, and 145).
As to claim 46, Quaid discloses that the arm comprises a plurality of segments (33a, 33b, 33c, ¶113), at least one of the plurality of segments being capable of selectively reconfiguring relative to one or more other segment of the plurality of segments (¶113 discloses that joints 33e and 33d form an articulating mechanical linkage that can be manipulated into various positions or poses, ¶114 discloses wrist joint 36), and the at least one of the segments is capable of use for insertion into at least one of the body or a bone of the body (Figs. 1, 2C, and 8, ¶s 113, 125, 126, 145).
As to claim 47, Quaid discloses that the first position tracking system comprises one or more bend, rotation or angular sensors (¶116) capable of use for measuring a relative angle or orientation between at least two segments of the arm (¶s 104 and 116); and the first position tracking system is capable of communicating with a processing device (processing devices of the navigation system, where ¶91 discloses hardware for operation and control of the remote operations system, ¶112 discloses that 32 houses controllers, amplifiers, motors, sensors computer hardware, etc.), the processing device being capable of determining the position of at least one position of one or more parts of the surgical instrument using a measured relative angle or position of at least one pair of segments or one or more dimensions of at least one segment of the at least two segments (¶s 116, 128, 130, and 145), i.e. capable of determining the location or position of the remote operations system (¶s 116, 128, 130, and 145).
claim 48, Quaid discloses that at least one of the bend or angular sensors comprises a potentiometer (¶116).
As to claim 49, Quaid discloses that at least one of the bend or angular sensors are located at each joint between segments (¶116).
As to claim 50, Quaid discloses that the first position tracking system is capable of acting as an extension of the second position tracking system (¶s 130, 145); and the second position tracking system is capable of determining or tracking at least one of a proximal end of the arm or surgical instrument, a reference point, or a part of the surgical instrument or the arm (¶s130-133, 135, 137, and 138), and the first position tracking system is capable of determining or tracking a distal end of the surgical instrument or the arm relative to at least one of the proximal end of the arm or surgical instrument, the reference point, or the part of the surgical instrument or the arm (¶s 113 and 116).
As to claim 51, Quaid discloses that the second position tracking system is capable of use to determine a position of at least part of the arm that is outside at least one of the body or a bone of the body (via 45 and 47, Fig. 2A, ¶s 133, 135-138).
As to claim 52, Quaid discloses that the second position tracking system comprises at least one base station (41, Fig. 1, ¶132) and one or more tracked units (43, 45, 47, 49, Figs. 1, 2A, 4-6B, ¶133); and the second position tracking system is capable of determining or tracking a position of the one or more tracked units relative to the at least one base station (¶s 116, 130-146).
As to claim 53, Quaid discloses that at least one of the one or more tracked units is coupled to or mounted or provided on or in the surgical instrument, at a proximal end 
As to claim 54, Quaid discloses that at least one of: the base station comprises at least one optical or radiation sensor or detector (¶132); or the one or more tracked units comprise at least one radiation or light emitter (¶s 130 and 131).
As to claim 55, Quaid discloses that the remote operations surgical system is capable of determining or tracking at least one of a distance, angle, or relative position of each detector or the part of the surgical instrument associated therewith by detecting, monitoring or sensing light or radiation emitted by the at least one radiation or light emitter of the at least one base station or the one or more tracked units using the light or radiation sensors or detectors of the one or more tracked units or the at least one base station (¶s 116, 130-146).
As to claim 60, Quaid discloses that the at least one base station is capable of communicating with a base station processor (¶131).
As to claims 61 and 70, Quaid discloses that the processing device is capable of implementing the hybrid position tracking system capable of use for tracking at least a part of the surgical instrument, in use (¶s 116, 128, 130, 145, 153-160, 194-196, etc.); and at least one of the hybrid position tracking system or the navigation system are capable of using the position of the one or more parts or the whole of the surgical instrument determined by the first position tracking system and the second position tracking system to at least one of: at least one of track, steer, move or maneuver at least part of the surgical instrument (Figs. 36 and 37, ¶s 157, 162, 215, 216, 217, and 
As to claim 62, Quaid discloses that the processing device is capable of implementing or provide at least one of a viewing system or a display or a virtual reality viewing system, or a man-machine interface (as defined, Fig. 1, ¶s 91 and 93).
As to claim 64, Quaid discloses that the modelling system is capable of at least one of producing or updating the model based on the positions of at least part of the surgical instrument or the one or more other objects, tools or devices determined or tracked by the one or more first and second position tracking systems or geometric properties or dimensions or a 3D geometrical description of at least part or all of the surgical instrument or of the one or more other objects, tools or devices (¶s 100, 128, 188, etc.).
As to claim 65, Quaid discloses that the modelling system is capable of updating the model in real time or near real time during a procedure (¶s 100, 128, 188, etc.).
As to claim 66, Quaid discloses that the hybrid position tracking system is capable of using the virtual model in order to at least one of track, move or map the surgical instrument or the one or more other objects, tools or devices (Figs. 36 and 37, ¶s 128, 157, 162, 188, 215, 216, 217, and 224).
As to claim 67, Quaid discloses that the viewing system or display or man-machine interface is capable of displaying the position of the surgical instrument relative to the position of the one or more other objects, tools or devices based on the positions 
As to claim 68, Quaid discloses that at least one of the navigation system, the viewing system, display, or man-machine interface is capable of guiding the surgical procedure by providing at least part or all of the model from the modelling system in real time (¶s 100, 128, 188, etc.).
As to claim 69, Quaid discloses that the navigation system is capable of creating a virtual milling pattern in the virtual model of the at least one other object in use, and the surgical instrument is capable of moving and/or articulating and/or reconfiguring according to the virtual milling pattern (Figs. 36 and 37, ¶s 157, 162, 213-216, 217, and 224). 
As to claim 71, Quaid discloses a method of drilling or milling with the remote operations surgical system of claim 43 (Figs. 36, 37, and 43), the method comprising the step of reconfiguring the arm of the surgical instrument of the remote operations surgical system during the drilling or milling based on the virtual model generated and updated by the remote operations system based on the position of at least part of the arm or surgical instrument determined or tracked by the first and second position tracking systems (Figs. 1, 36, 37, and 43, ¶s 100, 128, 157, 162, 188, 213-216, 217, and 224).
As to claim 72, Quaid discloses that the method comprises pre- operative planning computer assisted orthopaedic surgery (CAOS) comprising the step of mapping the virtual models of at least one of a bone or a prosthesis into the navigation system (Figs. 15-43, ¶101).
claim 73, Quaid discloses that providing the model of the surgical instrument to the navigation system (Fig. 43); and obtaining a position of at least part of at least part or all of the arm of the surgical instrument or the tool or load from or using the first and second position tracking systems of the surgical instrument during the drilling or milling (Figs. 36-43, ¶s 100, 128, 157, 162, 188, 215, 216, 217, and 224).
As to claim 74, Quaid discloses that the step of registering the virtual models with an associated device or object using the optical tracking system (Figs. 15-43), wherein the devices or objects comprise at least one of: the surgical instrument, bone or prosthesis (Figs. 15-43).
As to claim 75, Quaid discloses milling the bone according to the safe surgical volume boundary and providing at least one of a warning or an indication stopping or changing operation of a drill motor when a drill bit reaches or touches a boundary (Figs. 36 and 37, ¶s 213-215).  
As to claim 77, Quaid discloses a computer program product comprising a non-transitory computer readable medium having computer program instructions stored therein (Figs. 1 and 15-43, ¶97) said computer program instructions, when executed by a processor, being capable of causing the computer program product to control or at least partially implement the remote operations surgical system (¶91 discloses hardware and software for operation and control of the remote operations system, ¶97 discloses that computing system 20 comprises computer 21 which includes algorithms, programming, and software utilities, ¶101 discloses application specific programs to assist with surgical planning and navigation, etc., ¶106 discloses that computer 31 is 
As to claim 78, Quaid discloses a processing system (processing devices of the navigation platform) capable of use with the computer program product (Figs. 1 and 15-43, ¶s 91, 97, 101, 106, 112), the processing system comprising the processor (¶s 92 and 103) and being capable of accessing at least one data storage or memory on which the computer program is stored (¶s 92 and 103).
As to claim 79, Quaid discloses that at least one of the one or more tracked units is coupled to the proximal end of the arm of the surgical instrument (Figs. 1, 2A, and 4-6B, ¶133) such that movement of the proximal end of the arm results in movement of the one or more tracked units of the second position tracking system (Figs. 1, 2A, and 4-6B, ¶133). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 56-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Fanson et al. (US 2012/0157887, hereinafter “Fanson”).
As to claims 56-59, Quaid discloses the invention of claim 54.
claim 56, Quaid is silent to the at least one base station is configured to communicate with the one or more tracked units using wireless communication. As to claim 57, Quaid is silent to the one or more tracked units being configured to communicate with the at least one base station in at least one of a sequenced fashion or a pulse coded fashion. As to claim 58, Quaid is silent to at least one of the one or more tracked units comprising a tracked unit processor, or the tracked unit processor or a processing device is configured to determine the position of the tracked unit based on the signals emitted by the one, two or more radiation or light emitters of the at least one base station that are received by the radiation or light detector of the one or more tracked unit. As to claim 59, Quaid is silent to at least one of the one or more tracked units being configured to transmit or stream their location through a wireless link.
Fanson teaches a similar second position tracking system (500, 701, Figs. 5, 7A, and 13, abstract) capable of at least one of determining or tracking a position (¶67); the second position tracking system comprising at least one base station (508, 511, 512, ¶s 68 and 69) and one or more tracked units (701, 502, 503, 504, 505, and 506, ¶s 65, 74, and 75), the one or more tracked units comprising at least one radiation or light emitter (705s, Fig. 7A¶73). As to claim 56, Fanson teaches that the at least one base station is capable of communicating with the one or more tracked units using wireless communication (¶s 68 and 75). As to claim 57, Fanson teaches that the one or more tracked units are capable of communicating with the at least one base station in at least one of a sequenced fashion or a pulse coded fashion (¶s 68 and 75). As to claim 58, Fanson teaches that at least one of the one or more tracked units comprise a tracked unit processor (707, ¶75). As to claim 59, Fanson teaches that at least one of the one or 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the at least one base station and one or more tracked units as disclosed by Quaid adding additional sensors, processors, and wireless communication as taught by Fanson in order to improve measuring relative positioning between the components to which they are connected (Fanson ¶65), i.e. to improve the accuracy of the positioning calculated and displayed by the computing device when the line of sight between the optical sensor/detector and the radiation/light emitter is temporarily broken (Fanson ¶139), e.g. when medical personnel move around the operating room during surgery (Quaid ¶132), in addition to user alerts provided when line of sight is blocked or occluded (Quaid ¶132).

Claim(s) 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quaid.
As to claim 80, Quaid discloses the invention of claim 43 as well as arm portion 241 including a fixation device (245) adapted for rigid fixation to the femur F, such as, for example, a bone pin, bone screw, clamp, wearable device, surgical staple, or the like (¶145) which appears to be inserted into the bone (Fig. 8).
Qauid is silent to the arm of the surgical instrument has a maximum diameter of less than 10mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the fixation device of the arm of Quaid to have a maximum diameter of less than 10mm, i.e. 0.39 inches, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the fixation device of the arm of Quaid would not operate differently with the claimed maximum diameter of less than 10 mm, i.e. 0.39 inches, and since such is disclosed to be a bone pin or bone screw that appears to be inserted in human bone such would function appropriately with the claimed values in order to fixate the remainder of arm portion to a human bone (Quaid Fig. 8). Further, Applicant places no criticality on the maximum diameter range claimed, indicating simply that the arm “may” have a maximum diameter of less than 10 mm (p. 3 l. 14-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775